t c memo united_states tax_court ginger harmornick petitioner v commissioner of internal revenue respondent docket no 10230-o0l filed date ginger harmornick pro_se wendy s harris and julie a pals for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 filed date - - pursuant to rule ’ respondent contends that there is no dispute as to any material fact with respect to this levy action and that respondent’s determination to proceed with collection of petitioner’s outstanding tax_liabilities for through should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment background the record establishes and or the parties do not dispute the following a petitioner’s failure_to_file petitioner has a history of failing to file federal_income_tax returns specifically petitioner failed to file federal_income_tax returns for through the four taxable years in issue the record suggests that petitioner also failed to file federal_income_tax returns for through b respondent’s notices of deficiency on date respondent issued a notice_of_deficiency to petitioner for in the notice respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure an addition_to_tax under sec_6651 in the amount of dollar_figure for failure_to_file a tax_return and an addition_to_tax under sec_6654 in the amount of dollar_figure for failure to pay estimated_tax the deficiency in income_tax was based on respondent’s determination that petitioner failed to report wages unemployment_compensation and interest_income as reported to respondent by various third-party payors q4e- on date respondent issued separate notices of deficiency to petitioner for and in the notices respondent determined deficiencies in and additions to petitioner’s federal income taxes as follows additions to tax_year deficiency sec_6651 a sec_6654 a dollar_figure dollar_figure ---- big_number big_number dollar_figure big_number big_number the deficiencies in income taxes were based on respondent’s determination that petitioner failed to report nonemployee compensation interest_income and unemployment_compensation as reported to respondent by various third-party payors respondent’s records reflect that the notices of deficiency were not returned undelivered to respondent by the u s postal service notably petitioner has not denied that she received the notices c assessment of petitioner’s liabilities petitioner did not file a petition for redetermination with this court challenging the notices of deficiency see sec_6213 accordingly on date respondent assessed the determined deficiency and additions to tax for as well as statutory interest on that same day respondent sent petitioner a notice of balance due informing petitioner that she had a liability for and requesting that she pay it petitioner failed to do so on date respondent - assessed the determined deficiencies and additions to tax for and as well as statutory interest on that same day respondent sent petitioner notices of balance due informing petitioner that she had liabilities for and and requesting that she pay them petitioner failed to do so d respondent’s final notice and petitioner’s response on date respondent sent petitioner a final notice---notice of intent to levy and notice of your right to a hearing the final notice the final notice was issued in respect of petitioner’s outstanding liabilities for through on date petitioner submitted to respondent form request for a collection_due_process_hearing petitioner’s request stated in pertinent part the basis of my complaint is what i believe to be the lack of a valid summary record of assessment pursuant to sec_301_6203-1 bk the administrative hearing on date veronica lindersmith of respondent’s appeals_office in las vegas nevada conducted an administrative hearing by way of a telephone conference with petitioner’s representative thomas w roberts by letter dated august the conference was conducted by telephone in order to accommodate mr roberts whose office was located out of state - - the appeals officer provided mr roberts with copies of forms certificate of assessments payments and other specified matters for each of the years and copies of the forms are attached to respondent’s motion for summary_judgment which was served on petitioner f respondent’s notice_of_determination on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or the notice stated that the appeals_office had determined that it was appropriate for respondent to proceed with the collection of petitioner’s outstanding tax_liabilities for through g petitioner’s petition on date petitioner filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination ’ the petition includes allegations that the appeals officer failed to obtain proper verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 and the appeals officer failed to provide petitioner with requested documents such as a summary record of assessment at the time that the petition was filed petitioner resided in henderson nevada - jj - h respondent’s first motion for summary_judgment on date respondent filed a motion for summary_judgment and to impose a penalty under sec_6673 respondent’s motion was called for hearing in las vegas nevada on date petitioner appeared at the hearing and informed the court that she intended to file tax returns for the years in issue in response counsel for respondent informed the court that if petitioner were in compliance and if she were to concede the case respondent would withdraw his request for the imposition of a penalty under sec_6673 under the circumstances the court denied respondent’s motion for summary_judgment in order to allow petitioner time to file her tax returns i respondent’s second motion for summary_judgment contrary to her representation to the court petitioner failed to file tax returns for the years in issue or to work with respondent’s counsel toward that end as a result on date respondent filed a second motion for summary_judgment and to impose a penalty under sec_6673 it is this motion that is before us at this time in his motion respondent asserts that there is no dispute as to a material fact and that respondent is entitled to judgment as a matter of law in particular respondent contends that because petitioner received the notices of deficiency dated may - - and date she cannot challenge the existence or amount of her underlying tax_liabilities for through in this collection review proceeding respondent further contends that the appeals officer’s review of forms with regard to petitioner’s account for through satisfied the verification requirement imposed under sec_6330 the court issued a notice of filing to petitioner directing her to file an objection if any to respondent’s motion petitioner failed to respond thereafter pursuant to notice respondent’s motion was called for hearing at the court's motions session in washington d c counsel for respondent appeared at the hearing and presented argument in support of the pending motion although there was no appearance by or on behalf of petitioner at the hearing she did file a statement pursuant to rule c discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person --- - sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 c provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the tax in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate a summary_judgment petitioner asserts that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as - required by sec_6330 the record shows otherwise in particular the appeals officer obtained and reviewed transcripts of account forms with regard to petitioner’s taxable years through federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein 118_tc_365 ndollar_figure on appeal cir date weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the forms on which the appeals officer relied contained all the information prescribed in sec_301_6203-1 proced admin regs see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the forms see davis v commissioner supra pincite mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioner also contends that the appeals officer failed to provide her with requested documents such as a summary record of assessment we note that sec_6330 does not require that the appeals officer provide the taxpayer with a copy of the verification at the administrative hearing 118_tc_162 in any event as previously discussed the record shows that the appeals officer provided petitioner with forms for all of the years in issue petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b in the absence of a valid issue for review we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date ’ petitioner has not expressly challenged the existence or amount of her underlying tax_liabilities in this collection review proceeding however to the extent that one might regard continued b imposition of a penalty under sec_6673 we turn now to that part of respondent’s motion that moves for the imposition of a penalty on petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalty in lien and levy cases see 115_tc_576 continued petitioner’s statement at the hearing on date that she intended to file tax returns for the years in issue as tantamount to such a challenge we note that a taxpayer’s receipt of a notice_of_deficiency coupled with the taxpayer’s failure_to_file a petition for redetermination with this court bars the taxpayer from challenging the existence or amount of his or her underlying tax_liability sec_6330 b in this regard we note that the notices of deficiency that were issued to petitioner were not returned undelivered to respondent by the u s postal service and that petitioner has not denied that she received those notices in any event petitioner has adduced nothing to create a triable issue of fact regarding the existence or amount of any of her underlying liabilities in the present case we shall give petitioner the benefit of the doubt and not impose a penalty under sec_6673 nevertheless we admonish petitioner that the court will consider imposing such a penalty should she return to the court in the future and advance frivolous or groundless arguments or institute or maintain an action primarily for delay in order to give effect to the foregoing an order and decision will be entered granting respondent's motion for summary_judgment and denying respondent's reguest for the imposition of a penalty under sec_6673
